       Case 2:20-cv-00096 Document 7 Filed 03/04/20 Page 1 of 13 PageID #: 88



                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

FRANK STOVER,
individually and on behalf of all others
similarly situated

                          Plaintiff,

v.                                                           CIVIL ACTION NO. 2:20-cv-00096
                                                             Honorable John T. Copenhaver, Jr.
BLACKHAWK MINING, LLC;
and PANTHER CREEK MINING, LLC,

                          Defendants.


    MEMORANDUM OF LAW IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS
            OR, IN THE ALTERNATIVE, COMPEL ARBITRATION

          In support of Defendants’ Motion to Dismiss or, in the Alternative, Compel Arbitration

(“Motion”), Defendants Blackhawk Mining, LLC (“Blackhawk Mining”) and Panther Creek

Mining, LLC (“Panther Creek Mining”) (collectively, “Defendants”) submit that Plaintiff Frank

Stover (“Plaintiff”) is bound by a mutual arbitration agreement under which he agreed to resolve

any and all claims against Blackhawk Mining and “its owner(s), subsidiaries, affiliates, and

related companies and their employees” through binding arbitration.1 In John Chambers v.

Hampden Coal, LLC et al., No. 2:17-cv-2744, 2018 U.S. Dist. LEXIS 34637 (S.D. W.Va. Mar.

1, 2018), this Court upheld an identical arbitration agreement and dismissed the plaintiff’s claims

and compelled arbitration. Here, like in Chambers, this Court lacks subject matter jurisdiction

over Plaintiff’s claims against Defendants. In addition, as explained in more detail below, this

Court further lacks subject matter jurisdiction over any proposed class. As such, Defendants

respectfully ask the Court to dismiss Plaintiff’s claims or, in the alternative, compel arbitration


1
    At all relevant times, Blackhawk Mining was the sole manager of Panther Creek Mining.


                                                    1
     Case 2:20-cv-00096 Document 7 Filed 03/04/20 Page 2 of 13 PageID #: 89



pursuant to the Mutual Arbitration Agreement executed during Plaintiff’s employment with

Panther Creek Mining.

                                  FACTUAL BACKGROUND

        Plaintiff worked at Panther Creek Mining for approximately three years prior to his

termination on or about January 7, 2020. (See Complaint, ¶ 1). On or about January 31, 2020,

Plaintiff filed a Complaint against Defendants alleging violation of the WARN Act, 29 U.S.C. §

2104. (See Complaint). Importantly, this claim arises from Plaintiff’s employment with Panther

Creek Mining.

        Defendants file this Motion because Plaintiff executed a Mutual Arbitration Agreement

(“Agreement”) during his employment with Panther Creek Mining which provides that Plaintiff

agrees to “submit all past, present, and future disputes that arise between [Blackhawk Mining

and its affiliates and Plaintiff] to final and binding arbitration.” (See Mutual Arbitration

Agreement, attached hereto as Exhibit A). Because of the Agreement, Defendants respectfully

request that the Court dismiss Plaintiff’s claims or, in the alternative, refer the claims to

arbitration.

                                          ARGUMENT

I.      Standard of Review.

        Where a dispute that is referable to arbitration pursuant to a written agreement is

improperly filed in state or federal court, the Federal Arbitration Act, 9 U.S.C. § 1, et seq.

(“FAA”), mandates that “upon being satisfied that the making of the agreement for arbitration or

the failure to comply therewith is not at issue, the court shall make an order directing the parties

to proceed to arbitration in accordance with the terms of the agreement.” 9 U.S.C. § 4. Similarly,

in such circumstances, the FAA requires that the court “shall on application of one of the parties




                                                 2
     Case 2:20-cv-00096 Document 7 Filed 03/04/20 Page 3 of 13 PageID #: 90



stay the trial of the action until such arbitration has been had in accordance with the terms of the

agreement.” 9 U.S.C. § 3. The FAA mandates that arbitration agreements, such as the one at

issue here, be enforced and that the parties to such agreements be compelled to uphold their

respective promises to arbitrate. 9 U.S.C. §§ 2, 3.

       Congress enacted the FAA in 1925 in order to “reverse the longstanding judicial hostility

to arbitration agreements that had existed at English common law and has been adopted by

American courts, and to place arbitration agreements on the same footing as other contracts.”

Gilmer v. Interstate / Johnson Lane Corp., 500 U.S. 20, 24 (1991). The FAA established an

emphatic national policy favoring arbitration. See Southland Corp. v. Keating, 465 U.S. 1, 10

(1984). The United States Supreme Court has expressly held that the FAA applies to arbitration

agreements in the employment setting. See Gilmer, 500 U.S. at 24 (finding an arbitration

agreement contained in a securities representatives’ registration application valid). Importantly,

in Circuit City v. Adams, 523 U.S. 105 (2001), the United States Supreme Court held that the

FAA applies to arbitration agreements found in employment contracts for all employees except

transportation workers engaged in interstate commerce. Id. at 119. Thus, the FAA governs the

disposition of the present motion.

       The FAA reflects a strong and “liberal” public policy in favor of the strict enforcement of

arbitration agreements by the terms set forth in such agreements. See AT&T Mobility, LLC v.

Concepcion, 131 S. Ct. 1740, 1748 (2011). Under the FAA, agreements to arbitrate are “valid,

irrevocable, and enforceable, save upon such grounds as exist at law or in equity for the

revocation of any contract.” 9 U.S.C. § 2. As such, a party’s ability to challenge a valid

arbitration agreement is extremely limited; only “[g]enerally applicable contract defenses, such

as fraud, duress, or unconscionability, may be applied to invalidate arbitration agreements




                                                 3
      Case 2:20-cv-00096 Document 7 Filed 03/04/20 Page 4 of 13 PageID #: 91



without contravening § 2 of the FAA.” Strawn v. AT&T Mobility, Inc., 593 F.Supp.2d 894, 898

(S.D. W.Va. 2009) (quoting Doctor’s Assocs., Inc. v. Casarotto, 517 U.S. 681 (1996)); see also

Concepcion, 131 S. Ct. at 1748 (“Although § 2’s savings clause preserves generally applicable

contract defenses, nothing in it suggests an intent to preserve state-law rules that stand as an

obstacle to the accomplishment of the FAA’s objectives.”).

        Indeed, the “principal purpose” of the FAA is “to ensure that private arbitration

agreements are enforced according to their terms.” Concepcion, 131 S. Ct. at 1750 n.6; see also

Stolt-Nielson S.A. v. AnimalFeeds Int’l Corp., 559 U.S. 662, 682 (2010). The FAA’s directive to

federal and state courts “is mandatory” and, therefore, courts have “no choice but to grant a

motion to compel arbitration where a valid arbitration agreement exists and the issues in a case

fall within its purview.” Adkins v. Labor Ready, Inc., 303 F.3d 496, 500 (4th Cir. 2002);

Hightower v. GMRI, Inc., 272 F.3d 239, 241 (4th Cir. 2001).

II.     Plaintiff’s Claims are Subject to Arbitration.

        To determine whether claims should be sent to arbitration, the Fourth Circuit has

established a four-part test by which courts should evaluate motions to compel arbitration. Under

the test, the moving party must:

        demonstrate (1) the existence of a dispute between the parties, (2) a written
        agreement that includes an arbitration provision which purports to cover the
        dispute, (3) the relationship of the transaction, which is evidenced by the
        agreement, to interstate or foreign commerce, and (4) the failure, neglect or
        refusal of the [non-moving party] to arbitrate the dispute.

Adkins, 303 F.3d at 500–01; see also Syllabus Point 2, Schumacher Homes of Circleville, Inc. v.

Spencer, 774 S.E.2d 1 (W.Va. 2015). Under this test, it is clear that Plaintiff’s claims against

Defendants must be referred to arbitration.




                                               4
     Case 2:20-cv-00096 Document 7 Filed 03/04/20 Page 5 of 13 PageID #: 92



       A.      A dispute exists between Plaintiff and Defendants.

       The first element of the four-part test requires proof of a dispute between the parties. See

Adkins, 303 F.3d at 500–01. Importantly, the filing of a civil action is sufficient evidence of a

dispute. See Canyon Sudar Partners, LLC v. Cole ex rel. Haynie, No. 3:10-1001, 2011 U.S. Dist.

LEXIS 34043, at *37 (S.D. W.Va. Mar. 29, 2011) (attached as part of Exhibit B); Captain D’s,

LLC v. McClenathan, No. 2:06-0261, 2006 U.S. Dist. LEXIS 85798, at *15–16 (S.D. W.Va.

Aug. 1, 2005) (attached as part of Exhibit B) (“[Defendant] has shown there is a dispute with

[Plaintiff], as evidenced by [Plaintiff’s] filing of a complaint in the West Virginia state circuit

court[.]”). Here, Plaintiff filed a Complaint alleging violations of the WARN Act. As such, it is

self-evident that a dispute exists between Plaintiff and Defendants, and the first element of the

four-part has, therefore, been satisfied.

       B.      A written arbitration agreement exists, and Plaintiff’s claims fall within the
               scope of that agreement.

       The second element of the four-part test presents the two most important questions,

namely whether a written arbitration agreement exists between the parties and whether that

agreement covers the claims asserted. See Adkins, 303 F.3d at 500–01. Here, both aspects of the

second element are satisfied. First, a written agreement exists between the parties. (See Exhibit

A). Second, the Agreement covers the claims alleged by Plaintiff. Specifically, Plaintiff alleges

violations of the WARN Act. (See Complaint). This claim arises directly from, and is

undoubtedly related to, Plaintiff’s employment with Panther Creek Mining. As such, Plaintiff’s

claims are covered by the Agreement, and the second element has, therefore, been satisfied.

       C.      The transactions in question relate to interstate commerce.

       The third element of the four-part test requires proof that the relationship of the

transaction, which is evidenced by the agreement, relates to interstate or foreign commerce. See



                                                5
     Case 2:20-cv-00096 Document 7 Filed 03/04/20 Page 6 of 13 PageID #: 93



Adkins, 303 F.3d at 500–01. The transactions underlying Plaintiff’s claims relate to interstate

commerce as those transactions occurred between Plaintiff and Defendants. If a transaction

occurs between citizens of different states, it relates to interstate commerce. See Cochran v.

Coffman, No. 2:09-cv-00204, 2010 U.S. Dist. LEXIS 7248, at *8 (S.D. W.Va. Jan. 28, 2010)

(attached as part of Exhibit B) (noting that “the parties are of diverse citizenship, and thus their

business relationships cross interstate lines”); Van Lehn v. MedaStat USA, LLC, 2005 U.S. Dist.

LEXIS 48928, at *5–6 (S.D. W.Va. Aug. 1, 2005) (attached as part of Exhibit B) (noting that the

subject “transaction bears a relationship to interstate commerce because it was entered into

between a citizen of West Virginia and a business incorporated in Kentucky”). Here, the

transactions involved Plaintiff, a citizen of West Virginia, Blackhawk Mining, a Delaware

limited liability company with its principal place of business in Lexington, Kentucky, and

Panther Creek Mining, a Delaware limited liability company with its principal place of business

in Lexington, Kentucky. (See Complaint, ¶¶ 2–3; West Virginia Secretary of State Documents,

attached hereto as Exhibit C). As such, the transactions relate to interstate commerce, and the

third element of the Fourth Circuit’s four-part test has, therefore, been satisfied.

       D.      Plaintiff failed to arbitrate the dispute.

       The final element of the four-part test requires proof that the plaintiff failed, neglected, or

refused to arbitrate the dispute. See Adkins, 303 F.3d at 500–01. Failure or refusal to arbitrate

may be inferred from Plaintiff’s decision to file a civil action rather than an arbitration demand.

See Captain D’s, LLC, 2006 U.S. Dist. LEXIS 85798, at *16; Van Lehn, 2005 U.S. Dist. LEXIS

48928, at *6. Here, Plaintiff filed his Complaint without taking any steps to arbitrate his claims.

In addition, Defendants asked Plaintiff to voluntarily dismiss his claims and move the matter to

arbitration pursuant to the Agreement, but Plaintiff refused. Accordingly, the fourth and final




                                                  6
       Case 2:20-cv-00096 Document 7 Filed 03/04/20 Page 7 of 13 PageID #: 94



element of the Fourth Circuit’s four-part test has been satisfied, and the present case should be

dismissed or, in the alternative, sent to arbitration.

III.     The Agreement is a Valid, Enforceable Contract Supported by Consideration.

         Under the FAA, whether a valid arbitration agreement exists between the parties is

determined by the applicable state contract law, which, in this case, is West Virginia law. See

Adkins, 303 F.3d at 501. Importantly, West Virginia law recognizes “a presumption of validity

for arbitration agreements, and places the burden of challenging that presumption on the party

seeking to avoid arbitration.” Taylor v. Capital One Bank (USA), N.A., No. 5:09-cv-00576, 2010

U.S. Dist. LEXIS 11693, at *7 (S.D. W.Va. Feb. 10, 2010) (attached as part of Exhibit B); see

also Clawges, 685 S.E.2d at 700 (noting that “[i]t is presumed that an arbitration provision in a

written contract was bargained for and that arbitration was intended to be the exclusive means of

resolving disputes arising under the contracts”). Importantly, Plaintiff cannot rebut the

presumption in this case.

         In order for a contract to be valid under West Virginia law, there must be competent

parties, legal subject-matter, valuable consideration, and mutual assent. See Wellington Power

Corp. v. CNA Sur. Corp., 614 S.E.2d 680, 684 (W.Va. 2005). The Agreement signed by Plaintiff

satisfies each of these requirements. First, the Agreement is a bilateral agreement that clearly

applies to and binds both parties. The Agreement states: “By signing this Agreement, the Parties

[Blackhawk Mining and Plaintiff] are exchanging promises to arbitrate any disputes arising

between them. Every individual who works for [Blackhawk Mining or its affiliates] must have

signed and returned this Agreement to be eligible for employment and continued employment

with [Blackhawk Mining or its affiliates].” (See Exhibit A). The Agreement is signed by both

parties. (See id.).




                                                   7
     Case 2:20-cv-00096 Document 7 Filed 03/04/20 Page 8 of 13 PageID #: 95



       Second, the parties each provided consideration and mutual assent to the Agreement.

Under West Virginia law, mutual obligations to arbitrate constitute consideration to support the

formation of a contract. See Adkins, 303 F.3d at 501 (concluding that an arbitration agreement

wherein both parties promised to arbitrate was supported by consideration); see also Captain

D’s, LLC, 2006 U.S. Dist. LEXIS 85798, at *11–12; Kellogg, Brown & Root, Inc. v. Bragg, 250

F.Supp.2d 664, 668 (S.D. W.Va. 2003); Clawges, 685 S.E.2d at 700–01 (finding that an

arbitration agreement in which both parties made “mutual exchange of promises . . . to

arbitration their disputes” was valid). Here, both parties expressly gave up rights to bring matters

covered under the Agreement as civil actions in courts of law and instead promised to arbitrate

the disputes covered by the Agreement. (See Exhibit A). Additionally, although not required, the

Agreement provides that the employment “as well as the benefits and compensation provided by

the Employer are consideration for this Agreement.” (See Exhibit A). The Agreement, therefore,

is supported by more consideration than is required by law. See Adkins, 303 F.3d at 501;

Clawges, 685 S.E.2d at 700–01.

       Finally, it is undisputed that both parties were competent to engage in contractual

relations at the time Plaintiff executed the Agreement. Accordingly, under West Virginia law, a

valid, enforceable arbitration agreement exists between the parties.

       Importantly, both the Supreme Court of Appeals of West Virginia and the United States

District Court for the Southern District of West Virginia have upheld agreements nearly identical

to the Agreement at issue here. As noted above, in Chambers, No. 2:17-cv-2744, 2018 U.S. Dist.

LEXIS 34637 (attached as Exhibit D), this Court granted a similar motion to dismiss or, in the

alternative, compel arbitration filed by Hampden Coal, LLC—a subsidiary of Blackhawk

Mining—based on an arbitration agreement nearly identical to the Agreement at issue here. The




                                                 8
      Case 2:20-cv-00096 Document 7 Filed 03/04/20 Page 9 of 13 PageID #: 96



Court, basing its decision on the Supreme Court of West Virginia’s Varney decision, held that

the agreement was enforceable under state law. Id. at *6. The Court, therefore, dismissed the

plaintiff’s lawsuit and compelled arbitration. Id. at *8–9.

        Similarly, in Hampden Coal, LLC v. Varney, 810 S.E.2d 286 (W.Va. 2018) (attached as

Exhibit E), the Supreme Court of Appeals of West Virginia required the Circuit Court to dismiss

the civil action and compel arbitration based on an arbitration agreement between the plaintiff-

employee and Hampden Coal, LLC—a subsidiary of Blackhawk Mining. The arbitration

agreement at issue in Varney is almost identical to the Agreement at issue here. Id.

        Again, the Agreement at issue here is nearly identical to the arbitration agreements at

issue in Chambers and Varney. As such, the Agreement signed by Plaintiff is valid and

enforceable, and Defendants respectfully request that the Court dismiss Plaintiff’s claim and

compel arbitration.

IV.     The Agreement Contains Sufficient Consideration.

        Defendants anticipate that Plaintiff will argue that the Agreement lacks consideration. As

explained below, however, Plaintiff’s argument fails for several reasons.

        A.     Plaintiff was employed by and received benefits and compensation in
               consideration for signing the Agreement.

        It is undisputed that Plaintiff was employed by and received benefits and compensation

from Panther Creek Mining as a result of and in consideration for signing the Agreement. The

Agreement specifically provides that Plaintiff’s employment “as well as the benefits and

compensation provided by the Employer are consideration for this Agreement.” (See Exhibit A).

It is undisputed that Plaintiff signed the Agreement. Id. It is also undisputed that Plaintiff worked

for Panther Creek Mining and received benefits and compensation from Panther Creek Mining.




                                                  9
     Case 2:20-cv-00096 Document 7 Filed 03/04/20 Page 10 of 13 PageID #: 97



(See Complaint). Thus, Plaintiff cannot claim that there was insufficient consideration for the

Agreement.

       B.      The mutual agreement to arbitrate constitutes sufficient consideration.

       Plaintiff agreed to arbitrate, as did Defendants, which is alone sufficient consideration.

Under West Virginia law, mutual obligations to arbitrate found in agreements related to

employment constitute sufficient consideration. See Adkins, 303 F.3d at 501 (concluding that an

arbitration agreement wherein both parties promised to arbitrate employment-related claims was

supported by consideration); Kellogg, Brown & Root, Inc., 250 F. Supp. 2d at 668 (upholding a

one-page agreement signed by the employee in which he agreed to accept as a condition of

employment the terms of the employer’s dispute resolution program); Clawges, 685 S.E.2d, at

700–01 (finding that an arbitration agreement signed by plaintiff at the time of her employment

in which parties made “mutual exchange of promises . . . to arbitrate their disputes” was valid).

       West Virginia state and federal courts have upheld arbitration agreements, such as the

Agreement, that were signed by employees as a condition of employment. Like the consideration

language contained in the Agreement, the Supreme Court of Appeals of West Virginia upheld an

arbitration agreement which contained language that provided: “Employee acknowledges that his

or her offer of and continued employment is consideration for his/her promise contained in this

Arbitration Agreement.” Clawges, 685 S.E.2d at 700. Therefore, it is clear under West Virginia

law that the consideration contained in the Agreement is valid.

V.     Each Member of the Proposed Class Signed Similar—if not Identical—Arbitration
       Agreements

       Defendants anticipate that Plaintiff will argue that the proposed class cannot be bound by

the Agreement signed by Plaintiff during his employment with Panther Creek Mining.

Importantly, however, upon information and belief, each member of the proposed class would



                                                10
      Case 2:20-cv-00096 Document 7 Filed 03/04/20 Page 11 of 13 PageID #: 98



have signed a similar (if not identical) arbitration agreement during their respective employments

with Panther Creek Mining and/or Blackhawk Mining. In fact, the Agreement provides: “Every

individual who works for [Blackhawk Mining or related companies] must have signed and

returned this Agreement to be eligible for employment and continued employment with

[Blackhawk Mining or a related company].” As such, each member of the proposed class who

executed an arbitration agreement during their employment would be subject to a similar

arbitration requirement. In other words, this Court lacks subject matter jurisdiction over all

members of the proposed class who—like Plaintiff—have agreed to arbitrate their claims. As

such, dismissal is warranted.

VI.     Dismissal, Rather Than a Stay, Is Warranted.

        Plaintiff’s claims against Defendants fall within the scope of the Agreement, and,

therefore, the Court should dismiss this civil action in its entirety. Although the FAA provides

that a court “shall . . . stay the trial of the action” when it compels arbitration, see 9 U.S.C. § 3,

courts, including the Fourth Circuit, have recognized that dismissal is proper when all of the

claims are arbitrable. See Van Lehn, 2005 U.S. Dist. LEXIS 48928, at *7 (noting that “dismissal

is a proper remedy when all of the issues presented in a lawsuit are arbitrable”). Indeed, the

United States District Court for the Southern District of West Virginia has recognized that

“available relief [under the FAA], however, is not limited strictly to a stay of the proceedings.”

Id. On that basis, in the Van Lehn case, the Court dismissed the civil action because all of the

claims alleged were arbitrable. Id.




                                                 11
    Case 2:20-cv-00096 Document 7 Filed 03/04/20 Page 12 of 13 PageID #: 99



       As set forth above, Plaintiff’s claims arise from transactions covered by the Agreement.

Accordingly, the claims raised by Plaintiff in this matter are arbitrable under the Agreement. For

this reason, dismissal of this action, rather than a stay pending completion of the arbitration, is

warranted.

                                        CONCLUSION

       For the foregoing reasons, Defendants request that the Court enter an Order dismissing

this civil action. In the alternative, Defendants ask the Court to enter an Order compelling

Plaintiff to assert his claims in arbitration pursuant to the valid and binding Agreement executed

by Plaintiff during his employment.



                                             BLACKHAWK MINING, LLC and
                                             PANTHER CREEK MINING, LLC

                                             By Counsel


                                             /s/ Kelsey Haught Parsons
                                             Ashley C. Pack (WV State Bar # 10477)
                                             Kelsey Haught Parsons (WV State Bar # 13205)
                                             DINSMORE & SHOHL LLP
                                             P.O. Box 11887
                                             Charleston, WV 25339-1887
                                             Telephone (304) 357-0900
                                             Facsimile (304) 357-0919
                                             ashley.pack@dinsmore.com
                                             kelsey.haughtparsons@dinsmore.com




                                                12
     Case 2:20-cv-00096 Document 7 Filed 03/04/20 Page 13 of 13 PageID #: 100



                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

FRANK STOVER,
individually and on behalf of all others
similarly situated

                      Plaintiff,

v.                                                     CIVIL ACTION NO. 2:20-cv-00096
                                                       Honorable John T. Copenhaver, Jr.
BLACKHAWK MINING, LLC;
and PANTHER CREEK MINING, LLC,

                      Defendants.


                                   CERTIFICATE OF SERVICE

         I, Kelsey Haught Parsons, do hereby certify that on the 4th day of March, 2020, the

foregoing Memorandum of Law in Support of Defendants’ Motion to Dismiss or, in the

Alternative, Compel Arbitration was filed with the Court and served upon the following counsel

of record using the Court’s CM/ECF system:

                                       Sean W. Cook, Esq.
                                    Warner Law Offices, PLLC
                                        227 Capitol Street
                                     Charleston, WV 25301




                                             /s/ Kelsey Haught Parsons
                                             Kelsey Haught Parsons (WV State Bar # 13205)




16046733.1
